Citation Nr: 1311945	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial schedular and/or extraschedular evaluation in excess of 40 percent for fibromyalgia with headaches, sleeplessness, fatigue, and diffuse multiple joint pain, to include the question of whether separate ratings for individual joint disabilities are warranted.  

2.  Entitlement to an initial schedular and/or extraschedular evaluation in excess of 70 percent for an adjustment disorder with anxiety and depressed mood.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU), prior to October 2, 2011.  

4.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).  



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987, from November 1990 to May 1991, and from March 1994 to March 2001. 

By its decision of November 16, 2010, the Board of Veterans' Appeals (Board) denied entitlement of the Veteran to an initial schedular evaluation in excess of 40 percent for fibromyalgia, to include the question of whether separate ratings for individual joint disabilities were warranted.  In addition, the Board by its November 2010 decision remanded the issues of extraschedular entitlement to an evaluation in excess of 40 percent for fibromyalgia and TDIU entitlement to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, so that additional development could be undertaken.  While the case remained in remand status, the RO by its rating decision action in January 2012 granted entitlement to a TDIU, effective from October 2, 2011.  

Following the RO's attempts to complete the requested actions, the case was then returned to the Board for further review.  At that time, the Board reviewed the evidence developed on remand which indicated that pertinent VA treatment records were in existence but not contained with the Veteran's VA claims folder or considered by the Board at the time of its entry of the decision of November 16, 2010.  Vacatur of that decision was then effectuated by the Board through its April 2012 decision, and in light of the fact that additional pertinent evidence was in existence or otherwise identified by the Virtual VA folder, but not physically contained in the Veteran's claims folder, remand of all pending appellate issues, including the inferred issue of SMC entitlement, was required under the VA's duty-to-assist obligation. 

On remand, the RO undertook efforts to comply with the Board's development requests, which entailed, among other things, the retrieval of medical examination and treatment reports.  This resulted in much additional reordering of the Veteran's multiple-volume, paper claims folder and his virtual VA claims file by the RO.  The case was then once again returned to the Board for additional consideration.  

Review of the currently constituted record now reveals the existence of another pending appellate issue, that of entitlement to an initial rating in excess of 70 percent on and after December 27, 2010, for an adjustment disorder with anxiety and depressed mood.  That issue, based on the March 2012 withdrawal of that issue, is herein dismissed.  The issue of entitlement to an initial rating for fibromyalgia and the intertwined matters involving entitlement to a TDIU prior to October 2, 2011, and SMC entitlement under 38 U.S.C.A. § 1114(s), are herein REMANDED directly to the RO on the basis of the Veteran's representation by a private attorney.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

In March 2012, the Veteran through his attorney withdrew from appellate consideration the issue of his entitlement to an initial schedular and/or extraschedular evaluation for an adjustment disorder with anxiety and depressed mood, associated with fibromyalgia.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal involving a claim for an initial rating for an adjustment disorder with anxiety and depressed mood, associated with fibromyalgia, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his attorney's written statement of March 2012, received by VA in the same month, withdrew from appellate consideration the issue of his entitlement to an initial schedular and/or extraschedular rating in excess of 70 percent for an adjustment disorder with anxiety and depressed mood.  As there remain no allegations of error of fact or law for appellate consideration as to those matters, the Board does not have jurisdiction to review the appeal relating thereto and that portion of the appeal must therefore be dismissed.


ORDER

The appeal involving the Veteran's claim for an initial schedular and/or extraschedular rating in excess of 70 percent for an adjustment disorder with anxiety and depressed mood is dismissed.  


REMAND

As indicated above, much additional evidence was added to the record while the case was most recently in remand status and there was significant reordering of the evidence contained within the claims folder.  Among that additional evidence added were VA outpatient treatment records dating from 2001 to 2012.  None of the VA treatment records compiled in recent years are referenced in VA decisional documents pertaining to the issues on appeal for a number of years dating to 2005.  Remand is required to ensure that those treatment records are considered and referenced in a supplemental statement of the case.  See 38 C.F.R. § 3.104(f) (2012).  

The record also reflects that in his substantive appeal, received by the RO on November 1, 2011, the Veteran requested a hearing before the Board, sitting at the RO.  By deferred rating action later in November 2011, it was directed that the Veteran should be sent a travel board letter, but no further action for the mailing of that letter, the scheduling of the requested hearing, or withdrawal of that hearing request is indicated.  The only contrary indication is found in a substantive appeal, received in January 2012 by the RO, wherein the Veteran indicated that he did not desire a Board hearing.  Whether or not this hearing request is applicable to any issue remaining on appeal is unclear.  Further clarification of the Veteran's hearing request is required on remand, and if a hearing is desired, arrangements must be made to afford him that hearing.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ensure full compliance with the VA's duties to notify and assist as to all issues remaining on appeal.  As part thereof, ascertain whether the Veteran desires to appear for a hearing before the Board, sitting at the RO, in connection with his November 2011 request therefor, or, in the alternative, any other type of Board or RO hearing.  If a hearing is desired, arrange for that hearing to be conducted in accordance with the Veteran's wishes.  

2.  Obtain for inclusion in the Veteran's actual or virtual VA claims folder any pertinent VA treatment records not already on file, including but not limited to those compiled since April 25, 2012.  

3.  Lastly, readjudicate the issues of the Veteran's entitlement to higher initial schedular and extraschedular rating for fibromyalgia, as well as his entitlement to a TDIU prior to October 2, 2011, and to SMC, to include consideration under the holdings in Buie v. Shinseki, 24 Vet. App. 242 (2011), and Bradley v. Peake, 22 Vet. App. 280 (2008), as to whether any single, service-connected disorder, alone, warrants the assignment of a TDIU, either schedularly or extraschedularly.  That readjudication should be based on all of the evidence of record, including but not limited to the VA outpatient records now contained in volume number five of the actual VA claims folder for the period from July 2001 to April 2012, and any other evidence received into the record on remand.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case, specifically outlining the evidence considered and the dispositive legal authority, following which he should be furnished a reasonable period of time in which to respond, before the case is returned to the Board for additional consideration.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


